Dismissed and Memorandum Opinion filed September 13, 2012.




                                           In The

                      Fourteenth Court of Appeals

                                  NO. 14-12-00360-CR
                                  NO. 14-12-00361-CR



                            DENNIS ESCOBAR, Appellant

                                            V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 228th District Court
                                Harris County, Texas
                      Trial Court Cause Nos. 1262194 & 1331312


                   MEMORANDUM                         OPINION


       A written request to withdraw the notice of appeals in these cases, personally
signed by appellant, has been filed with this Court. See Tex. R. App. P. 42.2. Because
this Court has not delivered an opinion, we grant appellant's request.

       Accordingly, we order the appeals dismissed. We direct the Clerk of the Court to
issue the mandates of the Court immediately.

                                         PER CURIAM

Panel consists of Justices Frost, Christopher, and Jamison.
Do Not Publish - Tex. R. App. P. 47.2(b)